Citation Nr: 9910836	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an arm disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
For reasons that will become clear below, the issue of 
entitlement to service connection for a back disability will 
be addressed in the REMAND section of this determination.  


FINDING OF FACT

The claim of entitlement to service connection for an arm 
disability is not supported by competent evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an arm 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Service medical records from June 1982 to June 1985 reveal no 
evidence of an arm disability.  At his discharge from active 
service, the veteran made no reference to a disability of 
either arm.  In addition, during service medical evaluations 
performed after the veteran's discharge from active service 
in September 1985 and June 1987, the veteran again made no 
reference to difficulties with either arm, denying both 
lameness and bone, joint or other deformity.  The veteran 
also denied having a painful or a "tricked" shoulder or 
elbow.  

While post service medical evidence of record makes reference 
to a back disability, little, if any, reference is made to 
either a left or right arm disability.  In a statement 
received at the RO in December 1995, approximately 10 years 
after the veteran's discharge from active service, he noted 
difficulties with his arm while performing tasks during his 
active service.  

At a hearing held before a hearing officer at the RO in April 
1997, the veteran reported difficulties with his arms in late 
1982.  He noted seeking medical care on board ship for both 
his back and arm problem.  Difficulties with fatigue and pain 
were indicated.  At this time, the veteran also noted 
treatment for his back by a chiropractor following his 
discharge from active service.

In statements dated November 1996 and December 1998, Mohammed 
Shafi, M.D., made reference to the veteran's back disability.  
The veteran has also submitted lay statements in support of 
his claim.  However, these statements make no reference to an 
arm disorder.  Statements from two chiropractors, dated July 
1997 and August 1997, have also been submitted.  Once again, 
however, no reference is made to an arm disability.

At a hearing held before the undersigned in January 1999, the 
veteran noted the heavy work required during his active 
service.  He testified that due to limitations in manpower, 
he was required on several occasions to work when injured.  
As a result, service medical records would not note these 
difficulties.  At this time, additional medical records and 
opinions were submitted.  The veteran signed a waiver of RO 
consideration of the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (1998).  However, a review of these medical 
opinions makes no reference to the veteran's arm disability.

Analysis

As noted above, under Caluza, in order to present a well-
grounded claim the veteran must supply competent evidence of 
a current disability, evidence of a disease or injury in 
service, and evidence of a nexus between the in-service 
injury or disease and the current disability. 

With respect to a current disability, the first element of a 
well-grounded claim, there is no competent medical evidence 
diagnosing any identifiable disability in either arm.  With 
respect to the second prong of the Caluza analysis, there is 
no competent medical evidence that the veteran had either a 
right or left arm disability, or symptoms related to a right 
or left arm disability, during his active service.  The 
service medical records and immediate post service medical 
records are silent concerning any arm disorder.  For purposes 
of this decision, however, the Board will assume the lay 
assertions of injury to the arm are sufficient to satisfy the 
second prong of a well-grounded claim.

With respect to the third element or prong of a well-grounded 
claim, the appellant has provided evidentiary assertions 
concerning symptoms he relates to the manifestations of an 
arm disability during his service.  While he is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  In this case, no competent medical provider has 
associated a current arm disability with the alleged 
manifestations of an arm disorder during the veteran's active 
service.

Thus, with respect to the third prong of the Caluza analysis, 
nexus evidence, there is no competent medical evidence to 
associate the veteran's alleged arm disability to his active 
service.  If the service medical records do not show the 
claimed disability and there is no medical evidence to link a 
current disability with events in service or with a service-
connected disability, the claim is not well grounded.  The 
Court has made clear that a lay party is not competent to 
provide probative evidence on this issue.  See Espiritu, 2 
Vet. App. at 404-5.

The Board has considered the record in light of Savage v. 
Gober, supra.  There is no doubt that the veteran is 
competent to describe certain manifestations.  He is also 
competent to provide evidence of a continuity of 
symptomatology of the manifestations perceivable to a lay 
party.  However, he is not competent to link those 
manifestations with an arm disability.  Further, as explained 
above, a well-grounded claim requires medical evidence of a 
nexus between the inservice injury or disease and a current 
disability.  Epps, supra.  To be well grounded, a claim must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.  Dixon, supra.  
The medical evidence of record only supports the denial of 
this claim.  Because the veteran has not shown incurrence of 
this disability in service, or evidence of any nexus between 
this alleged disability and service, the claim is not well 
grounded and must be denied.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in limited circumstances 
where the veteran has referenced other known and "existing" 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, neither the Board nor the RO is on notice of 
the existence of any evidence which exists that, if true, 
would make the veteran's claim for service connection 
plausible.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for an arm disorder is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a back disability, the Board must note that 
service medical records do indicate treatment for a back 
disorder in 1985.  Further, in a September 1985 service 
medical evaluation, the examiner notes a history of 
intermittent low back pain.  However, in the service medical 
evaluation in June 1987, the veteran specifically denied a 
history of recurrent back pain.  

In August 1997, Louis W. Barlie, D.C., a chiropractor, noted 
that the veteran had been treated in his office some time in 
1986 for a low back condition.  Unfortunately, since the 
veteran's last visit more than seven years ago, these records 
had been destroyed.  The veteran has also submitted a July 
1997 statement from a second chiropractor noting treatment 
from 1987 through 1988.

In an August 1997 VA evaluation, the examiner concluded that 
he did not think that the "service-connected back condition 
led [the veteran] to have the acute onset of back pain that 
led to the surgery in 1996."  The Board must note that the 
veteran is not currently service connected for a back 
condition.  Since this medical evaluation, the Board has 
received a December 1998 medical opinion from Perry L. Leong, 
M.D.  Dr. Leong notes that the veteran's extensive arthritic 
changes "may have been related to his duties in the 
service."  At the hearing held before the undersigned in 
January 1999, the veteran also submitted a December 1998 
statement from Dr. Shafi.  Dr. Shafi notes that after having 
reviewed the veteran's medical history, he believed that 
there was a "high probability" that the veteran might have 
had a small disc herniation while in service with repetitive 
trauma aggravated to such an extent that the veteran had 
full-blown disc herniation for which he had undergone 
surgery.  

Based on the medical evidence cited above, this claim is 
clearly well grounded under the Court's determination in 
Caluza.  While there is medical evidence both supporting and 
refuting the veteran's contention that his current back 
disability is related to service, there is also an indication 
that significant additional medical information is available.  
In a July 1996 statement, Dr. Shafi states that the veteran 
underwent a lumbar laminectomy and disc excision for a 
herniated lumbar disc on March 22, 1996.  Neither the actual 
report of that surgery, nor the complete records of that 
hospitalization are of record.  The hospitalization records 
would be signficant as to the medical history provided at 
that time which would be highly relevant to assessing the 
probability of a causal relationship between service and the 
surgery.  In the opinion of the undersigned, an attempt must 
be made to obtain these medical records.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the claim 
of service connection for a back 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records which have not 
been previously secured, including 
medical records regarding the March 1996 
lumbar laminectomy.  

2.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's back disorder.  The purpose 
of this evaluation is to determine 
whether the veteran's current back 
disability is the result of the veteran's 
active service from June 1986 to June 
1985.  The claims folder, or the 
pertinent medical records contained 
therein, including the December 1998 
opinion of Dr. Leong, the December 1998 
opinion of Dr. Shafi, the August 1997 and 
July 1997 statements of the veteran's 
chiropractor, and the service medical 
records must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
question:

If a back disability is found, the 
examiner must indicate the degree of 
medical probability, expressed in 
percentage terms if feasible, that 
the veteran's active service from 
June 1982 through June 1985 is 
causally linked to any current back 
disability.  An explanation of this 
opinion would be of great assistance 
to the Board.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back disability should be readjudicated 
by the RO.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should be then returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

